Ellison, J.
— From the evidence in this canse, I am led to the conclusion that plaintiff only signed the contract in conjunction with Smyzer, in order to evidence his consent as landlord to. the sale or contracting of the crop ■of flax which was to be raised on his farm. That he did not consider he owned the crop or that he was in possession of it from March 22, 1882, the date of the contract, is clearly indicated in his testimony in which he says, “about the time these seed were threshed, I bought them of Smyzer, and also bought the balance of his crops •at the same time ; the consideration was, in part, the old indebtedness of Smyzer to me ; as I have stated, I paid him no money at the time. I also bought of Smyzer the ■seed grown by him on the farm of Munson.” The 'contract itself is not consistent with the theory that plaintiff was owner of the crop, or that it was contemplated he was to be the owner when it should mature. In whichever way the matter is viewed, defendants 'should be allowed their advancement to Smyzer, as well ■as every other defence which existed in their favor at the time of their being notified of the transfer or sale from Smyzer to plaintiff. Rev. Stat., sect. 3868.
The judgment is reversed and the cause is remanded.
All concur.